IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VERNON D. BEGLEY,                     NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-1051

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Appellee.
___________________________/

Opinion filed June 22, 2016.

An appeal from an order of the Circuit Court for Leon County.
James C. Hankinson, Judge.

Vernon D. Begley, pro se, for Appellant.

Sarah J. Rumph, General Counsel, Florida Commission on Offender Review,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, WETHERELL, and WINSOR, JJ., CONCUR.